Title: To Thomas Jefferson from Gottfried Heise, 19 April 1805
From: Heise, Gottfried
To: Jefferson, Thomas


                  
                     May it please your Excellency &c. &c.
                     Dommitzçohnear Torgau in the Electorateof Saxony19 April 1805
                  
                  As the US have obtained, by the acquisition of Louisiana, so much uncultivated and fertile lands, and as I hope they will allot a part thereof for the cultivation of the German Evangelical congregations; they may be desirous of obtaining a number of German cultivators. Among these am I and my family. Will your Excelly. permit me to explain my proposal, which shall be realised without delay as soon as your Excy. shall be pleased to grant my wishes in this respect. I therefore humbly pray you to hear my proposal and my wishes.
                  
                     My proposal. I shall come as Evangelical Lutheran preacher with a german congregation which I shall collect in Germany, and which shall consist of a company of substantial husbandmen and Artizans: we shall purchase for ourselves in Louisiana a district containing many acres of land, build farm houses upon it for ourselves and bind ourselves to fulfill all the laws of the U.S. The name of the place shall be Treufelden [Fields of Faith] which may constantly remind the Inhabitants of the place, of their faithfulness to the Religion of Jesus and to the U. States
                  
                     My wishes. That your Excy. should send me in order to the happy accomplishment of this work, a patent wherein the following shall be secured:—
                  1st. That the Evangl. Lutheran German colony at Treufelden in Louisiana may at their discretion locate and survey the quantity they may chuse of uncultivated fertile land and also of forest lying therein; That they shall have an acre of land, be there wood thereon or herbage, or any thing else, with the appurtenances, for dollars shillings: That they shall pay for the same in two portions, half immediately and the other half in yearly instalments; That they may subdivide, as they think proper, among themselves the lands contained in their patent; That they shall be in all respects subject to the ordinary law of the land; but that they shall have the privilege of ordaining and using bye-laws not contrary to the laws of the land: That they shall not be taxed until after the term of ten years from the date of their patent; that they shall have every freedom and support in trade, liberty of hunting on the lands belonging to the company, right of fishing in all streams, rivers &c &c. lying in and near the same, free religion and worship, security and protection of property and the privilege of voting in the affairs of the U.S. after the expiration of years.
                  2. That your Excy. should lend me with the above writing of assurance, a pass as well in the german as in the English and French languages of nearly the following import:—
                  That Mr. G. L. Heise, elected preacher by the North American, Evangelical, Lutheran, German Congregation in Louisiana, who is at present in Germany, wishes before his departure from Germany to make a journey through Saxony, Franconia, Swabia and Westphalia, as well with a view to examine the various earths, stones and waters of the various mineral springs, and to collect specimens of each for a comparison with those of North America and to be able to give instruction by exhibiting them;—as also with a view once more to visit his friends and learned correspondents; and take leave of them, and that he intends to take his daughter Amalia with him on this journey; That finally he intends, with his wife and children, to prosecute his voyage to North America, on which he will also take some friends, by way of Hamburg &c &c.
                  3. There are many thousands poor families of farmers & mechanics in Germany. If they could better their condition in America, they would come: but I wish to obtain from you the explanations and instruction for that purpose, that I may privately explain it to the people, for it cannot be openly done, the Princes not permitting emigration.
                  4th. As Your Excy. will make the purchase money per acre as low as possible, in order that the substantial husbandmen whom I shall collect may see a palpable gain before them.
                  5. As I am not a rich man, I wish to obtain, after I shall have well accomplished the business, a recompense in land as property for my children of whom I have nine.
                  I have forwarded this letter through Mr. Fr. W. Müller at Bremen & his correspondents in America. I beg for the determination through this or another safe and expeditious medium and remain with the deepest respect, your Excellency’s most obed. Servt.
                  
                     Mr. G. L. Heise,
                     Naturalist & Theologian
                  
               